Opinion issued May 14, 2013




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00180-CR
                            ———————————
                       ARMANDO LOZANO, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1309791


                          MEMORANDUM OPINION

      Appellant, Armando Lozano, pleaded guilty to the felony offense of

aggravated robbery. See TEX. PENAL CODE ANN. § 29.03(a)(2) (West 2011). The

trial court’s judgment contains an affirmative finding regarding the use of a deadly

weapon. See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 3g(a)(2) (West Supp.
2012). After judgment was entered, Lozano filed a motion for judgment nunc pro

tunc, seeking to remove the deadly weapon finding from the judgment. The trial

court denied the motion. Lozano now attempts to appeal from the trial court’s

order denying his motion for judgment nunc pro tunc.1

      The denial of a motion for judgment nunc pro tunc is not an appealable

order. See Zelaya v. State, Nos. 01-11-00977-CR, 01-11-00978-CR, 01-11-00979-

CR, 2013 WL 127439, at *1 (Tex. App.—Houston [1st Dist.] Jan. 10, 2013, no

pet.) (mem. op., not designated for publication); Everett v. State, 82 S.W.3d 735,

735 (Tex. App.—Waco 2002, pet. dism’d). Accordingly, we dismiss the appeal for

want of jurisdiction. We dismiss all pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Sharp, and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).




1
      Lozano has filed a “Motion to Voluntarily Withdraw Appeal,” in which he
      acknowledges that the appropriate remedy to obtain review of the denial of a nunc
      pro tunc motion is by a petition for writ of mandamus. See Castor v. State, 205
S.W.3d 666, 667 (Tex. App.—Waco 2006, no pet.). Because we have no
      jurisdiction over this appeal, we do not address Lozano’s motion.
                                           2